Title: Margaret Bayard Smith to Thomas Jefferson, 21 July 1816
From: Smith, Margaret Bayard
To: Jefferson, Thomas


          
            
              Dear Sir.
              New York—July 21. 1816.
            
            Will you allow me to recall to your y mind one, whom a long  absence may have almost obliterated from your reccollection,—One, who never had any claim to your kind regard, but what she derived from a sensibility to that worth, which once to know, is never to forget.—Yes dear Sir, for the enthusiasm inspired by great talents, or the veneration from  g  awaken’d by the union of great virtue, to talent, may be deaden’d by absence from the object which gave them birth;   but one who has been as happy as I have been, to have seen you in the bosom of your family, surrounded by objects & circumstances which excited the best affections of the heart, & when whose sympathy sympathies in those affections have been  awaken’d as mine have been,—never can forget,—So constantly is your venerated idea present to my mind, so habitualy f is my tongue familiar with your name, that I can scarcely believe that so many years have elaps’d since I have seen your face, or heard your voice.
            After an absence of fourteen years I am once more in the circle of beloved relations & dear & enlighten’d friends.—They naturaly enquire  & listen with interest to events, & characters  with which I was acquainted  during that time; & those occurences in which your name is introduced, or your character delineated, awaken the most lively interest.
            At present a more than usual degree of interest is awaken’d, by a rumour which has lately become the  topic of conversation; which is, that in a letter which you have written to Mr Charles Thompson, you have express’d opinions so highly favorable to the christian religion, that they amount to a profession of faith.
             The public mind has of late years, been much turn’d to plans for the diffusion of the Christian faith; Bible societies, sunday schools, & various charitable institutions have been form’d, which whatever may be their result, owe their existence to a re zeal for religion which pervades all ranks of  society; the rich & the gay, the ignorant & the poor; & which has in no age of the church been more ardent or more universal. Sunday schools, both here & in Philadelphia, have been establish’d on a broad & liberal bassis & vagabonds of all ages, sexes, or colours, are collected in well regulated schools, where they are instructed not from the love of
			 money but from a the love of God. In the present state of the public mind, when so much zeal for religion is awaken’d, it is not surprising that the rumour to which I have alludeed, should excite attention
			 & enquiry—When enquired of, as to the truth of this report, I can only answer that as I am certain you never was the enemy t of the christian religion, I can easily believe you to be its friend. You have no idea Sir what an interest is excited on in the minds of zealous christians, & how pleasing to them & how glorious to the cause, it would be, to see the name of one of the greatest of Statesmen & Philosophers enrol’d among
			 that of Christians!—
            It would be highly gratifying to me my dear Sir, to be able to give satisfactory answers, to all the enquiries that I hear, & if amidst the felicities of domestic life, & the occupations of your ever busy mind, you could find a few moments to answer this, you would confer a degree of pleasure, I will not attempt to describe.
            And, will you too? say something of the dear family at of Monticello, every individual of whom inspires an interest far beyond that of  acquaintance, & near akin to the most affectionate friendship.—I was delighted to see Ellen last winter, & my only regret was that I saw her so seldom; Her name,  accompanied with the highest praises, was familiar to me in Philadelphian circles, where I often met with her warm admirers—But ther her friends there complain sadly of her silence & accuse her of having totaly forgotten them.—Accept Sir, of an expression of  sentiments of affectionate respect & veneration, from yours,
            M. Harrison Smith.
          
          
            If I should have the pleasure of an answer to this, please to direct it to the Care of Saml Boyd. Pine Street New York—as I shall not return to Washington for some time.
          
        